MEMORANDUM**
California state prisoner Eber Gene Ruth appeals pro se the district court’s judgment dismissing, under Fed.R.Civ.P. 8(e), his complaint alleging a California Department of Corrections conspiracy to torture him. We have jurisdiction under 28 U.S.C. § 1291 and affirm.
We review for abuse of discretion a dismissal of a complaint with prejudice for failure to comply with Fed.R.Civ.P. 8(e). Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673-74 (9th Cir.1981).
The district court properly dismissed Ruth’s action with prejudice because his complaint failed to set forth simple, concise, and direct averments. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996). Furthermore, the district court granted Ruth four opportunities to craft a successful complaint and did not abuse its discretion in denying him a fifth. See Nevijel, 651 F.2d at 674.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.